Name: Commission Regulation (EEC) No 3214/86 of 22 October 1986 adopting measures for the supply of raw sugar from beet harvested in the Community to Portuguese refineries during the 1986/87 marketing year
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  trade
 Date Published: nan

 No L 299/24 Official Journal of the European Communities 23 . 10 . 86 COMMISSION REGULATION (EEC) No 3214/86 of 22 October 1986 adopting measures for the supply of raw sugar from beet harvested in the Community to Portuguese refineries during the 1986/87 marketing year 1785/81 makes such action possible at the least cost ; whereas consequently the same aid measures should be adopted for these quantities of raw beet sugar as those prescribed by Council Regulation (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalization of the price conditions with preferen ­ tial raw sugar (*) ; Whereas certain detailed rules relating to the determina ­ tion of weights and sugar yields should be laid down, particularly in the case of transport in bulk in the same vessel but on behalf of several sellers ; Whereas in general a considerable period of time elapses between the date on which the sugar in question is loaded and that on which the formalities required for payment of the aid by the competent agency are concluded on arrival ; whereas provision should therefore be made for advance payment ; Whereas suitable control provisions with regard to the refined sugar, including a definition of the term refining, should be laid down ; Whereas, for conversion into Escudos of the aid amounts, the conversion rate applicable to the transport aid and to the advances of that aid should be the agricultural conver ­ sion rate in force on the day when the bill of lading is made out for the sugar transported, all of which will be transported by sea, and, insofar as the refining aid is concerned , the conversion rate should be the agricultural conversion rate in force on the day when the sugar in question is refined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 934/86 (2), and in particular Article 9 (6) and the second paragraph of Article 39 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the convesion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 12 thereof, Whereas the second subparagraph of Article 9 (4) of Regulation (EEC) No 1785/81 stipulates that, to the extent necessary for the supply of refineries, provision may be made for the same measures as those taken in regard to raw sugar produced in the French overseas departments to be applied to raw sugar produced from beet harvested in the Community ; whereas the raw sugar forward supply estimate for all refineries indicates a re ­ quirement for such sugar only for the Portuguese refine ­ ries for the 1986/87 marketing year ; Whereas Commission Regulation (EEC) No 2750/86 (4) lays down for the 1986/87 marketing year measures for the disposal of 270 000 tonnes of raw sugar produced in the French overseas departments and for its refining in the European regions of the Community ; whereas these measures consist of a flat-rate aid for transport to those regions and a refining aid ; whereas the abovementioned raw sugar forward supply estimate indicates, after taking into account the quantities imported by Portugal at a reduced levy in accordance with the provisions of the first and second subparagraphs of Article 303 of the Act of Accession of Spain and Portugal, the existance of a supplementary requirement for the Portuguese refineries ; whereas tis requirement can be met for the said marke ­ ting year from supplies available in the Community by making available to the refineries a quantity equivalent to 40 000 tonnes of white sugar obtained from beet harvested in the Community ; whereas the application to this sugar of the measures provided for in the second subparagraph of Article 9 (4) of Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 marketing year, flat-rate Community aids shall be granted, as an intervention measure, in accor ­ dance with the conditions set out in this Regulation, for the transport to and refining in Portugal of raw sugar obtained from beet harvested in the Community, up to a limit equivalent to 40 000 tonnes of white sugar.(  ) OJ No L 177, 1 . 7 . 1981 , p. 4 . O OJ No L 87, 2. 4. 1986, p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 1 . b) OJ No L 253, 5. 9 . 1986, p. 8 . 0 OJ No L 194, 17 . 7 . 1986, p. 7 . 23 . 10. 86 Official Journal of the European Communities No L 299/25 Article 2 1 . There shall be granted for the sugar referred to in Article 1 delivered to Portuguese refineries and within the prescribed limit : (a) a flat-rate aid for transport equal to the total aid granted during the 1986/87 marketing year under Article 2 of Regulation (EEC) No 2225/86 for the transport of raw sugar produced in the French over ­ seas departments, and (b) an aid for refining in Portuguese refineries made up of : (aa) an amount per 100 kg of raw sugar of standard quality equal to the difference between the storage levy as referred to in the second subpara ­ graph of Article 8 (2) of Regulation (EEC) No 1785/81 that was actually collected for the sugar in question and three times the amount of the monthly reimbursement of storage costs as referred to in the first subparagraph of Article 8 (2) of that Regulation which is applicable during the refining of the sugar, and (bb) for each tenth of a percentage point of yield in excess of 92 %, an amount equal to 0,0387 % of the intervention price for raw sugar for the 1986/87 marketing year. 2. The aid specified in paragraph 1 shall be granted on application by the Portuguese undertakings refining the sugar in question to the competent Portuguese authorities. mined on the basis of the weight shown on the provisi ­ onal invoice converted into white sugar on the basis of a standard yield of 94 % . Applications for advance payment shall be made by the refiner concerned and accompanied by the customs docu ­ ment of entry into Portugal, the bill of lading and the provisional invoice . Article 4 For the granting of the aid referred to in Article 2 ( 1 ) (b) : (a) the raw sugar concerned shall, at the refiner's request, be placed under customs control or under another form of administrative control providing the same safeguards ; (b) refining shall be understood to be the conversion of raw sugar as defined in Article 1 (2) (b) of Regulation (EEC) No 1785/81 into white sugar as defined in Article 1 (2) (a) of the said Regulation . Article 5 1 . The aids referred to in Article 2 ( 1 ) shall be granted only if the application presented by the refiner is accom ­ panied by evidence recognized by Portugal that the raw sugar in question was obtained from beet harvested in the Community and if the bill of lading for the transported sugar was drawn up on or after 1 July 1986 . 2. To permit the granting of the transport aid referred to in Article 2 ( 1 ) (a), the Commission shall notify the competent Portuguese authorities of the unit transport aid amounts applicable during the 1986/87 marketing year. 3 . Within two months following each relevant month, Portugal shall notify the Commission of the quantities, expressed as white sugar, for which the aid specified in Article 2 ( 1 ) has been granted and the sums correspon ­ ding to those quantities . Article 6 Conversion into Escudos : (a) of the aid referred to in Article 2 ( 1 ) (a) and of the advance payments referred to in Article 3 (2) shall be at the agricultural conversion rate applicable on the day when the bill of lading for the transported sugar is drawn up ; (b) of the aid referred to in Article 2 ( 1 ) (b) shall be at the agricultural conversion rate applicable on the day when the quantity of sugar concerned is refined . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 3 1 . The transport aid referred to in Article 2 ( 1 ) (a): (a) shall be applicable to the accepted arrival weight expressed as white sugar using the yield formula referred to in Article 1 (3) of Council Regulation (EEC) No 431 /68 ('). In the case of transport in bulk which does not allow the identification of individual lots , the average yield of the whole quantity delivered shall be applied to all the sugar in question . (b) shall be paid on presentation by the refiner of the customs document of arrival in Portugal, the bill of lading, the analysis results and the final invoice . Analysis shall be carried out on delivery, in respect of the entire shipment, by 250-tonne lots, by a laboratory approved by Portugal . 2. An advance on the aid referred to in paragraph 1 may be paid, pepresenting 90 % of the amount deter ­ (') OJ No L 89, 10 . 4. 1968 , p. 3 . No L 299/26 Official Journal of the European Communities 23 . 10. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1986. For the Commission Frans ANDRIESSEN Vice-President